                          United States District Court
                        Western District of North Carolina
                               Charlotte Division

        Sariko Antonio Jones,          )             JUDGMENT IN CASE
                                       )
             Plaintiff(s),             )              3:17-cv-00256-FDW
                                       )
                 vs.                   )
                                       )
          Beauford Brown               )
 North Carolina Department of Public
               Safety,
            Defendant(s).              )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s October 24, 2018 Order.

                                               October 24, 2018
